Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/2/2021.  These drawings are approved.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first hook-fastener pad circumscribes entirely the exterior surface of the device (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from itself and therefore is incomplete and indefinite.
In claim 11, the “convex polymer disk” lacks proper antecedent basis.  It is not clear if applicant intended claim 11 to depend from independent claim 5 since there is support for the disk in claim 5 and not in claim 1.  Therefore, the scope of the claim is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0042503 (Larson) in view of US 2007/0068043 (Clark).
Regarding claims 1,2,4 and 12, Larson discloses an adjustable, detachable, cleat securement device (HTA) comprising: 

a second flexible, planar body panel defined by a generally elongated Y- shaped exterior surface, the second flexible, planar body panel affixed to the first flexible planar body panel for circumscribing a surface of the shoe of the wearer (the opposite exterior side of the first flexible, planar body defining a Y-shape as defined above);
a planar base member affixed to the first flexible, planar body panel and the second flexible planar body panel defining a plurality of apertures (four bores 25) for receiving cleats on a sole of the shoe (the bores 25 can inherently receive cleats on the sole of the shoe; moreover Larson teaches can cleats/spikes can be removed and not used (see paragraphs 0067-0069)); 
wherein the first flexible, planar body panel and the second flexible planar body panel and the base member define a heel opening through which the heel of user protrudes (see figures 2b,2c and 9-10 which show the heel of the sole 31 extending through a heel opening in the device); 
a first protuberance (the end of strap 16) cantilevering forward from the first flexible, planar body panel, the first protuberance comprises a rounded forward edge (see figure 1c and 2b which shows the end of hook 18 being rounded); 
a second protuberance (strap 20) cantilevering forward from the second flexible, planar body panel, the second protuberance comprising a flat forward edge (see end of strap as shown in figure 2b being flat); and 

Larson lacks teaches the perimeter of each aperture is coated with a protective polymeric coating dapped around each perimeter.
Clark teaches the perimeter of each aperture (eyelets 910) is coated with a protective polymeric coating (rubber coating) dapped around each perimeter (see the second to last sentence in paragraph 0089.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable, detachable, cleat securement device as taught by Larson, with the plurality of apertures having a protective polymeric coating (rubber coating) dapped around each perimeter, as taught by Clark, to add an additional protective coating to the apertures.
Regarding claim 12, Larson teaches a rearwardly-jutting component (portion 12 of device 10 as shown in figure 2a which projects to the right) and an inferiorly-jutting component (portion of device as shown in figure 2a which projects downward towards the sole gripping pad 14), wherein the rearwardly-jutting component is interconnected between the first sidewall and the second side wall (the opposite side of the first sidewall as defined above) and the inferior jutting component is interconnected between the planar base member (the bottom planar portion of gripping pad) and one of the first and second sidewall.
With regard to claim 2, see paragraph 0047 of Larson, specifically lines 16-17 which teach hook and loop fasteners.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson ‘503 in view of US 2003/0056395 (Berggren) and US 5257469 (Beasley) and Clark 043.
Regarding claims 5-6, Larson discloses a detachable, cleat securement device (HTA) consisting: 
a first sidewall comprising a rearwardly-jutting component (portion 12 of device 10 as shown in figure 2a which projects to the right) and an inferiorly-jutting component (portion of device as shown in figure 2a which projects downward towards the sole gripping pad 14), wherein the rearwardly-jutting component affixes to a second sidewall and the inferiorly-jutting component affixes to a planar bottom surface (the bottom planar portion of gripping pad 14); 
a second sidewall (the opposite side of the first sidewall defined above) comprises a rearwardly-jutting component which affixes to the planar base member; 
a planar base member (gripping pad 14) defining a plurality of apertures (25) for receiving cleats on a sole of the shoe (cleats/spikes can inherently be received, moreover cleats/spikes are not required to be used); 
wherein a heel opening is defined between the planar base member and the rearwardly-jutting component through which the heel of user protrudes (see figure 2b which shows the heel of the shoe extending through the heel opening of the device); 
a first protuberance (strap 16) cantilevering forward from the first sidewall, the first protuberance comprises a rounded forward edge (hook 18); 
a second protuberance (strap 20) cantilevering forward from the second sidewall, the second protuberance comprising a flat forward edge (flat edge of strap 20 as shown 
Larson lacks teaching a convex polymeric disk affixed to the second protuberance comprising the hook pad adapted to affix to the loop pad on first sidewall, wherein the loop pad is larger in area than the hook pad such that the hook pad may be selectively mated with a portion of the loop pad to adjust a size of the apparatus and the perimeter of each aperture is coated with a protective polymeric coating dapped around each perimeter. 
Berggren teaches a fastening system for footwear comprising convex disk (circular Velcro (e.g. hook and loop) fastening devices 5) which are circular in shape to which provide means for easier adjustment (see paragraph 0014).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hook and loop type fastener of the device as taught by, Berggren, to facilitate adjustable securing the device to the shoe of the wearer.
With regard to the loop pad is larger in area than the hook pad, Beasley teaches a shoe protector with a Velcro type fastening means (hook and loop) wherein one strap has larger patches than the patch on the corresponding strap (e.g. see multiple patches 50 (therefore larger than the opposing patch) as shown in figure 4 and see the larger patch of Velcro 54 (hook and loop) as shown in figure 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fastening system of the device as taught above with a loop pad 
With regard to the convex disk, as taught above, being polymeric, the examiner takes official notice that it is old and conventional in the art to construct footwear devices out of polymeric material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the convex disk of the device as taught above out of polymeric material, since it is a readily available material used in the footwear industry.  Applicant hasn’t contested the official notice and therefore has become admitted prior art.
With regard to the perimeter of each aperture is coated with a protective polymeric coating dapped around each perimeter, Clark teaches the perimeter of each aperture (eyelets 910) is coated with a protective polymeric coating (rubber coating) dapped around each perimeter (see the second to last sentence in paragraph 0089.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustable, detachable, cleat securement device as taught by Larson, with the plurality of apertures having a protective polymeric coating (rubber coating) dapped around each perimeter, as taught by Clark, to add an additional protective coating to the apertures.
With regard to claims 6, It would appear to be an obvious design choice to construct the convex polymeric disk of the device as taught above with a size that exceeds three square inches in area inasmuch as the area of the disk would appear to be suitable depending on the individual wearer, the activity for be used for and the type of material.   That is, these parameters are recognized in the art to be a variable that is .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above and further in view of US 2009/0265954 (Goldberg).
Goldberg teaches an article of footwear wherein the heel opening is stitched to provide reinforcement, see paragraph 0022.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the edges of the device as taught above defining the heel opening to be stitched, as taught by Goldberg, to provide reinforcement for the opening.
Claim 11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Berggren ‘395 and US 4621648 (Ivany).
The prior art as taught above lacks teaching the fastening system comprising a convex polymeric disk and the first hook-fastener pad circumscribes the entirely the exterior surface of the device. 

With regard to the convex disk, as taught above, being polymeric, the examiner takes official notice that it is old and conventional in the art to construct footwear devices out of polymeric material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the convex disk of the device as taught above out of polymeric material, since it is a readily available material used in the footwear industry. As noted above, this has become admitted prior art.
Ivany teaches an ankle support system with a fastening means wherein the hook fastening (i.e. the female Velcro fastening material) circumscribes the entirely the exterior surface of the device; e.g. see figures 5-6 & 8 and col. 6, lines 39-54.  Specifically lines 39-41 which state “Preferably, although the entire outer surface of the ankle brace strip may be covered with female Velcro fastener material”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device as taught above for the first hook-fastener pad circumscribes the entirely the exterior surface of the device, in view of the teachings of Ivany, to accommodate virtually any desired positioning of the strap.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Applicant didn’t present any argument with regard to the previous rejection, other than the remarks that the claims where amended to overcome the previous rejection.  
See the rejection above wherein the newly added limitation have been addressed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556